Hallinan, J.
Motion for a preference denied. The application is predicated on two affidavits. The first is a hearsay affidavit by the attorney for the plaintiff which contains no facts but conclusions, and the other is an affidavit by a physician which is meager and fails to state whether the injuries are permanent and whether it is his opinion, based upon a sufficient disclosure of facts, that the plaintiff will not survive if the case is reached in its regular order. Merely because the plaintiff is advanced in years is no reason for granting a preference. Such relief is granted where plaintiff is aged and his physical condition is such that he is not likely to survive when the case is reached in its regular order. (Christenson v. Brooklyn & Queens Transit Corp., 241 App. Div. 697; Hyman v. National Transportation Co., Inc., 260 App. Div. 869.) The intimation of financial hardship in the plaintiff’s attorney’s, affidavit is insufficient to justify a preference. All that is there stated is that the plaintiff’s inability to conduct his one-man fur business “ make it essential that his action be brought to a speedy trial so that his diminished income may not produce undue hardship.” It is obvious that such statement negatives the very point attempted to be made.
The application may be renewed upon proper and sufficient papers. Submit order.